FILED

UNITED STATES DISTRICT COURT AUB __ 4 2011
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. D|strlct & Bankruptcy
Gourts forma Dlstrlct of columbia

AUDREY CARTER,

Plaintiff,

c 

3 ll l41~

v. : Civil Action No.
GENERAL MARTIN DEMPSEY, et al.,

Defendants.

MEMORANDUM OPINION
This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
her pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint.
"Article III of the United States Constitution limits the judicial power to deciding ‘Cases

and Controversies."’ In re Navy Chaplaz'ncy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
CONST. art. III, § 2), cert. denz`ed, _ U.S. _, 129 S.Ct. 1918 (2009). A party has standing for
purposes of Article III if her claims "spring from an ‘injury in fact’ - an invasion of a legally
protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’
to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting
Lujan v. Defenders ofWz'ldli/‘?z, 504 U.S. 555, 560-61 (1992)).

Plaintiff alleges that the federal government discriminates against members of the

military when it "allow[ed] stiffen pay for each military family who had an extra child and
stopped allowing stiffens in later years for extra children." Compl. at l. lt appears that plaintiff
is attempting to assert the rights of others in her capacity as "An American & Foreign Activist,"
ia’., rather than an injury to a legally protected interest of her own. The Court concludes, then,
that plaintiff does not have standing to bring this action. Her complaint will be dismissed.

An Order is issued separately.

 
   

United tat s District Judge

DATE; 7/;7#